Title: To John Adams from James McHenry, 1 February 1799
From: McHenry, James
To: Adams, John



Sir.
War Dept. 1 Feby 1799

Inclosed is a letter intended for General Wilkinson, and draught of a reply to the Chickasaw Chiefs. I did myself the honour to wait upon you with them, but not finding you at home, I beg Gen Wilkinsons letter may be returned if approved, in time to put it into the mail which closes at sun down.
With the greatest respect / I have the honour to be Sir / your most ob. st.

James McHenry